Brown, J.
(dissenting).
I dissent. Whether the cities and villages of the state should be clothed with the power and authority to construct dwelling- houses for their officers and servants at the expense of the taxpayer is a question for the legislature to determine, and in language too clear to- admit of doubt, and not by the court through a forced construction of their express charter powers. In this case it is not claimed that any such authority has ever been expressly conferred upon the city of Minneápolis, but my brethren do insist that it arises by implication and as an incident to the express power to purchase, hold, and manage public parks, under which it is held that a dwelling for the use and occupancy by the superintendent of parks may be constructed at public expense. I am unable to concur in the proposition that such power exists by implication.
Charter powers of municipal corporations are strictly construed, and the rule of strict construction is no better illustrated than by our own decisions. State v. Bruckhauser, 26 Minn. 301, 3 N. W. *85695; State v. Hammond, 40 Minn. 43, 41 N. W. 243; City of St. Paul v. Stoltz, 33 Minn. 233, 22 N. W. 634; City of Red Wing v. Chicago, M. & St. P. Ry. Co., 72 Minn. 240, 75 N. W. 223, 71 Am. St. 482. The implied powers of a municipal corporation are those, and those only, which are necessary, not merely convenient or proper, to enable the corporation to exercise either its inherent or express powers. The whole law on this subject is correctly summed up by Chief Justice Baldwin in the case of Crofut v. City, 65 Conn. 294, 32 Atl. 365, as follows:
“The powers expressly granted to a municipal corporation carry with them such other powers as are necessarily implied in or incidental to such grants. And it also possesses all powers which are indispensable to the attainment and maintenance of its disclosed objects and purposes. Municipal corporations are more strictly limited in these respects than private corporations. The test of their right by implication to exercise any particular power is the necessity of such power, not its convenience. If there be reasonable doubt as to its existence it does not exist.” See also Von Schmidt v. Widber, 105 Cal. 151, 38 Pac. 682; 28 Cyc. 262.
In my judgment the construction of a private dwelling for the superintendent thereof is not necessary to the exercise of the power to own, hold, and manage a public park.
I therefore respectfully dissent.